EXHIBIT 32.1 SELECTICA, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Selectica, Inc. (the “Company”) on Form 10-K/A for the year ended March31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jason Stern, President and Chief Operating Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: July 29, 2010 /s/JASON STERN Jason Stern President and Chief Operating Officer
